—In a condemnation proceeding, the condemnor, the City of New York, (1) appeals from a final decree of the Supreme Court, Queens County, dated June 22, 1976, which, after a nonjury trial, awarded the claimant $362,601 as just compensation for 48% of claimant’s parcel and (2) purportedly appeals from a "first separate and partial final decree” of the same court, dated June 24, 1976, which awarded the claimant $425,000 as just compensation for the balance of the same parcel. Purported *1021appeal from the partial final decree dated June 24, 1976, dismissed. No notice of appeal was filed from this decree. Final decree dated June 22, 1976, affirmed on the memorandum decision of Mr. Justice Castaldi, dated May 9, 1975, at Special Term. The claimant is awarded one bill of costs. Rabin, Gulotta and Shapiro, JJ., concur.